Citation Nr: 0002150	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Horatio A. Villarete


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines (RO).  The Board remanded this case in March 1999 
to afford the appellant a Travel Board hearing.  The hearing 
was conducted in June 1999 before the undersigned Board 
member at the Manila RO and the case is now ready for 
appellate review.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant has no qualifying active military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he should be entitled to service 
connection for a left ear wound and foot injury sustained 
during service with the United States Army Forces in the Far 
East (USAFFE).  Generally, a veteran may be granted service 
connection for injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The term veteran 
refers to a person who served in the active military, naval 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1999).  Service in the Regular Philippine Scouts, specified 
service as a Philippine Scout in the Regular Army or in the 
Commonwealth Army of the Philippines, and certain guerrilla 
service is included for compensation benefits.  See 38 C.F.R. 
§ 3.8 (1999).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet.App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1999).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a claim for compensation submitted in August 1984, the 
appellant alleged that he served with the USAFFE from 
December 1941 to June 1946.  The RO attempted to verify the 
appellant's service dates; however, the U.S. Department of 
the Army responded in March 1985 that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Therefore, the RO denied the 
appellant's claim.

The appellant has continued to claim entitlement to service-
connected disability compensation and the RO has continued to 
deny his claims due to the lack of verified service.  In 
support of his claim, the appellant has submitted documents 
including an Affidavit for Philippine Army Personnel dated 
April 1946, a certification from the Armed Forces of the 
Philippines, and several affidavits from friends.  Some of 
these documents indicate that the dates of the appellant's 
claimed service were from August 1941 to December 1945.  At 
the hearing before the undersigned Board Member in June 1999, 
the appellant testified that he served from August 1941 to 
December 1945.

The appellant subsequently submitted evidence that his 
claimed service dates were a few months earlier than he had 
reported on his original claim.  However, the claimed service 
dates overlap for the most part and the record shows that the 
RO's request for verification accurately specified search 
information as provided by the appellant.  Therefore, an 
additional request for verification of service from the 
service department is not warranted.  See Sarmiento v. Brown, 
7 Vet.App. 80 (1994).

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
documents submitted by the appellant are not probative of 
service in the United States Armed Forces.  Although the 
appellant has submitted documents from the Philippine 
government, he has not provided any evidence which satisfies 
the requirements of 38 C.F.R. § 3.203 (1999) as acceptable 
proof of service.  Therefore, the Board finds that evidence 
submitted in support of the claim, including personal hearing 
testimony, may not be accepted as verification of service for 
VA purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See Duro, 2 Vet. 
App. at 532.

The appellant's representative has argued that VA should 
accept the appellant's proof of service as sufficient because 
the U.S. Immigration and Naturalization Service accepted such 
proof for the purposes of granting U.S. citizenship. VA, 
however, may not rely on evidence accepted by other agencies, 
for other purposes, and must rely upon official documentation 
issued by a U.S. service department or verification of the 
claimed service by such a department.  Crisanto v. Soria, 118 
F.3d 747 (1997).

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203 (1999), the Board 
must conclude that the appellant has not established that he 
is a veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The appellant's proper 
remedy, if any, regarding service verification is an 
application to the Board for Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

